DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2022 has been entered.
This Office action is responsive to an amendment filed October 20, 2022. Claims 1-9, 13-22 & 25-29 are pending. Claims 10-12, 23-24 & 30 have been canceled. Claims 1, 9, 18 & 21 have been amended.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5, 7-9, 13-14, 17, 21, 25-26 & 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (US 2012/0209140) in view of Hasson (US 5,074,311) further in view of Lee et al. (US 2009/0287114) (“Lee” hereinafter).
In regards to claim 1, Ryan discloses a medical biopsy stylet 104, comprising: 
an elongate stylet body 104 configured to pass through and occupy substantially an entire lengthwise needle lumen 108 (see at least par 0011), the stylet body 104 extending from a proximal stylet end 112 to a distal stylet end 110 (see at least par 0012); 

    PNG
    media_image1.png
    491
    226
    media_image1.png
    Greyscale

a distal lengthwise portion of the stylet body 104 including at least one longitudinal split forming at least two opposed legs 114, each leg 114 having an inward-facing surface and an outward-facing surface (see at least fig. 1 and par 0012), wherein the stylet body extending between the longitudinal split and the proximal stylet end includes a solid cross-section (see at least abstract and figs. 1-3); and 
an inward-facing surface of at least one of the legs 114 comprising a plurality of teeth 116 (see at least figs. 2-3 and par 0013).  
Ryan discloses a medical biopsy stylet, as described above, that fails to explicitly teach a medical biopsy stylet with the body configured to pass through and occupy substantially an entire lengthwise needle lumen without extending past a distal needle terminus.
However, Hasson teaches that it is known to provide a medical biopsy stylet with the body 48 configured to pass through and occupy substantially an entire lengthwise 

    PNG
    media_image2.png
    168
    450
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    151
    449
    media_image3.png
    Greyscale

needle lumen 22 without extending past a distal needle terminus (see at least abstract, figs. 1-4 & 7-9; col. 3, lines 29-68 and col. 4, lines 1-29).
Therefore, since both Ryan and Hasson disclose biopsy devices comprising an internally located jaws structures to take a tissue core sample (see at least abstract of Hasson and par 0014 of Ryan), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the stylet of Ryan with the body thereof configured to pass through and occupy substantially an entire lengthwise needle lumen without extending past a distal needle terminus as taught by Hasson since such a modification would amount to applying a known technique (i.e., as taught by Hasson) to a known device (i.e., as taught by Ryan) ready for improvement to achieve a predictable result such as using the jaws to pinch off the tissue core within the hollow space of the needle--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Ryan as modified by Hasson discloses a medical biopsy stylet, as described above, that fails to explicitly teach a medical biopsy stylet with an inward-facing surface of at least one of the legs comprising a plurality of barbs, to collect intact tissue without rotation.
However, Lee teaches that it is known to provide a medical biopsy device with an inward-facing surface of at least one of the legs (770, 870) comprising a plurality of 

    PNG
    media_image4.png
    188
    365
    media_image4.png
    Greyscale

barbs 778, to collect intact tissue without rotation (see at least figs. 7B & 8A-B and par 0098-0114 & 0130-0150).
Therefore, since Ryan contemplates the use of other types of tissue gripping features (see at least par 0014), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the medical biopsy stylet of Ryan as modified by Hasson with an inward-facing surface of at least one of the legs comprising a plurality of barbs, to collect intact tissue without rotation as taught by Lee since such a modification would amount to a simple substitution of one known element (i.e. the teeth of Ryan) for another (i.e. the barbs of Lee) to obtain predictable results such as helping grasp and retain tissue within the tissue-receiving space (see at least par 0113 of Lee)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 2, Ryan as modified by Hasson discloses the stylet of claim 1, that fails to explicitly teach a stylet where at least one of the plurality of barbs includes a pointed surface, an angled surface, or both, where each barb is disposed at an angle of 90 degrees or less relative to a portion of the inward facing surface proximal of said barb. However, Lee teaches that it is known to provide device where at least one of the plurality of barbs 778 includes a pointed surface, an angled surface, or both, where each barb 58 is disposed at an angle of less than 90 degrees relative to a portion of the inward facing surface proximal of said barb 778 (see at least figs. 7B & 8A-B and par 0098-0114 & 0130-0150). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the medical biopsy stylet of Ryan as modified by Hasson with an inward-facing surface of at least one of the legs comprising a plurality of barbs as taught by Lee since such a modification would amount to a simple substitution of one known element (i.e. the teeth of Ryan) for another (i.e. the barbs of Lee) to obtain predictable results such as helping grasp and retain tissue within the tissue-receiving space (see at least par 0113 of Lee)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 3, Ryan as modified by Hasson and Lee discloses the stylet of claim 2, that fails to explicitly teach a stylet wherein the angle is between 30 degrees and 50 degrees. However, Lee does not expressly disclose a stylet wherein the angle is between 30 degrees and 50 degrees as required by the claim. The Office takes Official notice that it is known that the angle of a barb is a result effective variable in that an angled jaw increases the tissue holding power of the device. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Ryan as modified by Hasson and Lee by making the angle be between 30 degrees and 50 degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In regards to claim 5, Ryan discloses the stylet of claim 1 wherein: the stylet 104 is configured and dimensioned to occupy a lumen of a needle that is from 18 gauge to 22 gauge (see at least par 0011), Ryan as modified by Hasson and Lee discloses the stylet of claim 1, that fails to explicitly teach a stylet; wherein the longitudinal split extends at least about 10 mm along a longitudinal axis of the stylet; 6S/N: at least one of the barbs includes a proximal barb surface disposed at an angle of about 40 degrees to a portion of the inward-facing surface proximal of said barb; the at least two opposed legs are about 0.5 inches in length and about 0.005 inches thick; a gap between a majority length of the inward-facing surfaces is about 0.008 inches; at least one of the barbs extends out from the inward-facing surface by about 0.006 inches and has a total longitudinal length of about 0.044 inches; and as measured along the inward facing surface, adjacent barbs are separated by about 0.117 inches.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the stylet of Ryan as modified Hasson and Lee to have the longitudinal split extending at least about 10 mm along a longitudinal axis of the stylet; 6S/N: at least one of the barbs including a proximal barb surface disposed at an angle of about 40 degrees to a portion of the inward-facing surface proximal of said barb; the at least two opposed legs being about 0.5 inches in length and about 0.005 inches thick; a gap between a majority length of the inward-facing surfaces being about 0.008 inches; at least one of the barbs extending out from the inward-facing surface by about 0.006 inches and having a total longitudinal length of about 0.044 inches; and as measured along the inward facing surface, adjacent barbs being separated by about 0.117 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Ryan as modified by Lee would not operate differently with the claimed longitudinal split length, barb angle, barb length, width of gap between the legs, and the kerf between the barbs and since the device of Ryan as modified by Lee would function appropriately having the claimed longitudinal split length, barb angle, barb length, width of gap between the legs, and the kerf between the barbs. Further, applicant places no criticality on the ranges being claimed, indicating simply that an embodiment of the device may be within the claimed ranges (see specification at par 0026).
In regards to claim 7, Ryan discloses the stylet of claim 1, further comprising: a stylet handle (i.e., first member) disposed on the proximal end of the stylet body 104 (see at least par 0015).  
	In regards to claim 8, Ryan discloses the stylet of claim 1, where the stylet body 104 proximal of the legs includes a lengthwise portion with a circular cross-section (i.e., by virtue of having a diameter) (see at least par 0015).   
In regards to claim 9, Ryan discloses a medical biopsy stylet 104 and needle system 100, comprising: 
an elongate needle 102 including a needle lumen 108 with a proximal lumen end, a distal lumen end, and lumen length therebetween (see at least figs. 1-3 and par 0011); 
an elongate stylet body 104 configured to pass through and occupy substantially the entire lengthwise needle lumen 108, the stylet body 104 having a stylet body length extending from a proximal stylet end 112 to a distal stylet end 110 (see at least figs. 1-3 and par 0011-0012); 
7S/N: a distal lengthwise portion of the stylet body 104 including at least one longitudinal split forming at least two opposed legs 114 configured to collect intact tissue therebetween without rotation, each leg 114 having an inward-facing surface and an outward-facing surface (see at least figs. 1-3 and par 0012), wherein the stylet body extending between the longitudinal split and the proximal stylet end includes a solid cross-section (see at least abstract and figs. 1-3); and 
an inward-facing surface of at least one of the legs 114 comprising a plurality of teeth 116 (see at least figs. 2-3 and par 0013).  
Ryan as modified by Lee discloses a system, as described above, that fails to explicitly teach a system where the stylet body length is substantially the same as the lumen length such that the stylet does not extend past a distal needle terminus.
However, Hasson teaches that it is known to provide a system where the body length is substantially the same as the lumen length such that the body 48 does not 

    PNG
    media_image2.png
    168
    450
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    151
    449
    media_image3.png
    Greyscale

extend past a distal needle terminus (see at least abstract, figs. 1-4 & 7-9; col. 3, lines 29-68 and col. 4, lines 1-29).
Therefore, since both Ryan and Hasson disclose biopsy devices comprising an internally located jaws structures to take a tissue core sample (see at least abstract of Hasson and par 0014 of Ryan), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Ryan as modified by Lee where the stylet body length thereof is substantially the same as the lumen length, as taught by Hasson, such that the stylet thereof does not extend past a distal needle terminus as taught by Hasson since such a modification would amount to applying a known technique (i.e., as taught by Hasson) to a known device (i.e., as taught by Ryan) ready for improvement to achieve a predictable result such as using the jaws to pinch off the tissue core within the hollow space of the needle--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Ryan as modified by Hasson discloses a medical biopsy stylet 104 and needle system 100, as described above, that fails to explicitly teach a medical biopsy stylet and needle system with an inward-facing surface of at least one of the legs comprising a plurality of barbs. 
However, Lee teaches that it is known to provide a system with an inward-facing surface of at least one of the legs (770, 870) comprising a plurality of barbs 778 

    PNG
    media_image4.png
    188
    365
    media_image4.png
    Greyscale

(see at least figs. 7B & 8A-B and par 0098-0114 & 0130-0150).
Therefore, since Ryan contemplates the use of other types of tissue gripping features (see at least par 0014), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Ryan as modified by Hasson with an inward-facing surface of at least one of the legs comprising a plurality of barbs as taught by Lee since such a modification would amount to a simple substitution of one known element (i.e., the teeth of Ryan) for another (i.e., the barbs of Lee) to obtain predictable results such as helping grasp and retain tissue within the tissue-receiving space (see at least par 0113 of Lee)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 13, Ryan discloses the system of claim 9, further comprising: a stylet handle (i.e., first member) disposed on the proximal end of the stylet body 104 (see at least par 0015).  
In regards to claim 14, Ryan discloses the system of claim 9, where the stylet body 104 proximal of the legs includes a lengthwise portion with a circular cross-section (i.e., by virtue of having a diameter) (see at least par 0015). 
In regards to claim 17, Ryan discloses the system of claim 9, where the needle is a 19 gauge needle or smaller (see at least par 0011) and is configured with sufficient length and flexibility to operate through an endoscope to a target site in a patient body, said target site being selected from in a lung location, in a liver location, in a pancreas location, in a small intestine location, in a large intestine location (see at least par 0010).  
In regards to claim 21, Ryan discloses a medical biopsy stylet 114 and needle system 100, comprising: 
an elongate needle 102 including a needle lumen 108 with a proximal lumen end, a distal lumen end, and lumen length therebetween (see at least figs. 1-3 and par 0011); 
an elongate stylet body 104 configured to pass through and occupy substantially the entire lengthwise needle lumen 108, the stylet body 104 having a stylet body length extending from a proximal stylet end 112 to a distal stylet end 110 (see at least figs. 1-3 and par 0011-0012); 
a distal lengthwise portion of the stylet body 104 including at least one leg having an inward-facing surface and an outward-facing surface (see at least figs. 1-3 and par 0012); and 
the inward-facing surface of at least one of the legs 114 comprising a plurality of teeth 116 (see at least figs. 2-3 and par 0013), wherein the stylet body extending between the longitudinal split and the proximal stylet end includes a solid cross-section (see at least abstract and figs. 1-3).  
Ryan as modified by Lee discloses a system, as described above, that fails to explicitly teach a system where the stylet body length is substantially the same as the lumen length such that the stylet does not extend past a distal needle terminus.
However, Hasson teaches that it is known to provide a system where the body length is substantially the same as the lumen length such that the body 48 does not 

    PNG
    media_image2.png
    168
    450
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    151
    449
    media_image3.png
    Greyscale

extend past a distal needle terminus (see at least abstract, figs. 1-4 & 7-9; col. 3, lines 29-68 and col. 4, lines 1-29).
Therefore, since both Ryan and Hasson disclose biopsy devices comprising an internally located jaws structures to take a tissue core sample (see at least abstract of Hasson and par 0014 of Ryan), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Ryan as modified by Lee where the stylet body length thereof is substantially the same as the lumen length, as taught by Hasson, such that the stylet thereof does not extend past a distal needle terminus as taught by Hasson since such a modification would amount to applying a known technique (i.e., as taught by Hasson) to a known device (i.e., as taught by Ryan) ready for improvement to achieve a predictable result such as using the jaws to pinch off the tissue core within the hollow space of the needle--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Ryan as modified by Hasson discloses a medical biopsy stylet 104 and needle system 100, as described above, that fails to explicitly teach a medical biopsy stylet and needle system with the inward-facing surface of at least one of the legs comprising a plurality of barbs, configured to collect intact tissue without rotation. 
However, Lee teaches that it is known to provide a system with an inward-facing surface of at least one of the legs (770, 870) comprising a plurality of barbs 778, 

    PNG
    media_image4.png
    188
    365
    media_image4.png
    Greyscale

configured to collect intact tissue without rotation (see at least figs. 7B & 8A-B and par 0098-0114 & 0130-0150).
Therefore, since Ryan contemplates the use of other types of tissue gripping features (see at least par 0014), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Ryan as modified by Hasson with the inward-facing surface of at least one of the legs comprising a plurality of barbs, configured to collect intact tissue without rotation as taught by Lee since such a modification would amount to a simple substitution of one known element (i.e., the teeth of Ryan) for another (i.e., the barbs of Lee) to obtain predictable results such as helping grasp and retain tissue within the tissue-receiving space (see at least par 0113 of Lee)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 25, Ryan discloses the system of claim 21, further comprising a stylet handle (i.e., first member) disposed on the proximal end of the stylet body 104 (see at least par 0015).  
In regards to claim 26, Ryan discloses the system of claim 21, where the stylet body 104 proximal of the legs includes a lengthwise portion with a circular cross-section (i.e., by virtue of having a diameter) (see at least par 0012).
In regards to claim 29, Ryan discloses the system of claim 21, where the needle is a 19 gauge needle or smaller (see at least par 0011) and is configured with sufficient length and flexibility to operate through an endoscope to a target site in a patient body, said target site being selected from in a lung location, in a liver location, in a pancreas location, in a small intestine location, in a large intestine location (see at least par 0010).  
Claim(s) 4 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (‘140) in view of Hasson (‘311), Lee (‘114) further in view of Foxter et al. (US 2004/0054377) (“Foxter” hereinafter).
In regards to claim 4, Ryan as modified by Hasson and Lee discloses the stylet of claim 1, that fails to explicitly teach a stylet wherein the longitudinal split extends at least about 0.1 inches along a longitudinal axis of the stylet.  However, Foxter teaches that it is known to provide a stylet 20 wherein the longitudinal split extends at least about 0.1 inches along a longitudinal axis of the stylet 20 (see at least abstract, fig. 2 and par 0026-0027). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the stylet of Ryan as modified by Hasson and Lee wherein the longitudinal split extends at least about 0.1 inches along a longitudinal axis of the stylet as taught by Foxter in order to provide a tissue sample receiving space that is at least about 0.1 inches in length depending on the application. 
In regards to claim 6, Ryan as modified by Hasson and Lee discloses the stylet of claim 1, that fails to explicitly teach a stylet where the longitudinal split is between about 0.5 % and about 2 % of the entire length of the stylet. However, Foxter teaches that it is known to provide a stylet 20 where the longitudinal split is between about 0.5 % and about 2 % of the entire length of the stylet (see at least abstract, fig. 2 and par 0026-0027). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the stylet of Ryan as modified by Hasson and Lee where the longitudinal split is between about 0.5 % and about 2 % of the entire length of the stylet as taught by Foxter in order to provide a tissue sample receiving space that is between about 0.5 % and about 2 % of the entire length of the stylet depending on the application. 
Claim(s) 15-16 & 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (‘140) in view of Hasson (‘311), Lee (‘114) further in view of Silverman (US 3,001,522).
In regards to claim 15, Ryan as modified by Hasson and Lee discloses the stylet of claim 14, that fails to explicitly teach a stylet where the stylet body proximal of the legs includes a lengthwise portion with a non-circular cross-section, and the needle lumen includes a complementarily shaped inward-facing structure that engages the stylet body in a manner preventing relative rotation of the engaged lengthwise portions of the needle and the stylet body. However, Silverman teaches that it is known to provide a stylet where the stylet body (15, 18) proximal of the legs  (16, 17) includes a lengthwise portion with a non-circular cross-section (i.e., due to key 20) , and the needle lumen includes a complementarily shaped inward-facing structure (i.e., including keyway 22) that engages the stylet body (15, 18) in a manner preventing relative rotation of the engaged lengthwise portions of the needle 11 and the stylet body (15, 18) (see at least figs. 1-5 and col. 2, lines 7-54). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the stylet of Ryan as modified by Hasson and Lee where the stylet body proximal of the legs includes a lengthwise portion with a non-circular cross-section, and the needle lumen includes a complementarily shaped inward-facing structure that engages the stylet body in a manner preventing relative rotation of the engaged lengthwise portions of the needle and the stylet body as taught by Silverman in order to enable to the stylet to be reciprocated between a retracted and an advanced position.
In regards to claim 16, Ryan as modified by Hasson and Lee discloses the system of claim 15, that fails to explicitly teach a stylet further comprising visual indicia of the rotational orientation of the legs relative to the needle. However, Silverman teaches that it is known to provide a stylet (15, 18) further comprising visual indicia of the rotational orientation of the legs (16, 17) relative to the needle 11 (see at least fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the stylet of Ryan as modified by Hasson and Lee further comprising visual indicia of the rotational orientation of the legs relative to the needle as taught by Silverman in order to enable to the stylet to be reciprocated between a retracted and an advanced position.
In regards to claim 27, Ryan as modified by Hasson and Lee discloses the stylet of claim 26, that fails to explicitly teach a stylet where the stylet body proximal of the legs includes a lengthwise portion with a non-circular cross-section, and the needle lumen includes a complementarily shaped inward-facing structure that engages the stylet body in a manner preventing relative rotation of the engaged lengthwise portions of the needle and the stylet body. However, Silverman teaches that it is known to provide a stylet where the stylet body (15, 18) proximal of the legs  (16, 17) includes a lengthwise portion with a non-circular cross-section (i.e., due to key 20) , and the needle lumen includes a complementarily shaped inward-facing structure (i.e., including keyway 22) that engages the stylet body (15, 18) in a manner preventing relative rotation of the engaged lengthwise portions of the needle 11 and the stylet body (15, 18) (see at least figs. 1-5 and col. 2, lines 7-54). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the stylet of Ryan as modified by Hasson and Lee where the stylet body proximal of the legs includes a lengthwise portion with a non-circular cross-section, and the needle lumen includes a complementarily shaped inward-facing structure that engages the stylet body in a manner preventing relative rotation of the engaged lengthwise portions of the needle and the stylet body as taught by Silverman in order to enable to the stylet to be reciprocated between a retracted and an advanced position.
In regards to claim 28, Ryan as modified by Hasson and Lee discloses the system of claim 15, that fails to explicitly teach a stylet further comprising visual indicia of the rotational orientation of the legs relative to the needle. However, Silverman teaches that it is known to provide a stylet (15, 18) further comprising visual indicia of the rotational orientation of the legs (16, 17) relative to the needle 11 (see at least fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the stylet of Ryan as modified by Hasson and Lee further comprising visual indicia of the rotational orientation of the legs relative to the needle as taught by Silverman in order to enable to the stylet to be reciprocated between a retracted and an advanced position.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (‘140) in view of Hasson (‘311), Lee (‘114) further in view of Dillon (US 2010/0317996).
Ryan as modified by Hasson and Lee discloses the system of claim 21, that fails to explicitly teach a system where one or more individual barbs of the plurality of barbs is shaped differently from one or more other individual barbs of the plurality of barbs. 
However, Dillon teaches that it is known to provide a system where one or more individual barbs of the plurality of barbs is shaped differently from one or more other individual barbs of the plurality of barbs (see at least figs. 2 & 6-6A and par 0017 & 0019-0020). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Ryan as modified by Hasson and Lee where one or more individual barbs of the plurality of barbs is shaped differently from one or more other individual barbs of the plurality of barbs as taught by Dillon in order to provide a plurality of barbs that have different echogenic signatures sufficiently distinguishable from tissue, fluids, and other surrounding materials such that the stylet may be visualized and navigated under ultrasound. 
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 3,175,554) in view of Hasson (US 5,074,311) further in view of Lee et al. (US 2009/0287114) (“Lee” hereinafter).
In regards to claim 18, Stewart discloses a method for obtaining a biopsy sample of histological- grade tissue, said method comprising steps of: 
directing a distal end 21 of a needle 15 to adjacent a target site, where the needle 15 includes a needle lumen that is substantially completely or completely occupied by a first stylet 16 (see at least figs. 1-2 & 9); 
removing the first stylet 16 from the needle lumen, and 
directing through the needle lumen a distal end of a second stylet (17, 18) (see at least figs. 10-11), where the second stylet (17, 18) comprises: 
an elongate stylet body (17, 18) configured to pass through and occupy substantially the entire lengthwise needle lumen, the stylet body (17, 18) having a stylet body length extending from a proximal stylet end (33, 34, 35) to a distal stylet end; 
a distal lengthwise portion of the stylet body (17, 18) including at least one longitudinal split forming at least two opposed legs 31, each leg 31 having an inward-facing surface and an outward-facing surface, wherein the stylet body (17, 18) extending between the longitudinal split and the proximal stylet end includes a solid cross-section 18 (see at least fig. 8); and 
an inward-facing surface of at least one of the legs 31 comprising a barb 38; and 
directing the distal end of the needle 15, occupied by the distal lengthwise portion of the stylet body 104, into the target site (see at least figs. 11-12). 




Stewart discloses a method, as described above, that fails to explicitly teach a method where the stylet body length is substantially the same as the lumen length such that the stylet does not extend past a distal needle terminus.
However, Hasson teaches that it is known to provide a system where the body length is substantially the same as the lumen length such that the body 48 does not 

    PNG
    media_image2.png
    168
    450
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    151
    449
    media_image3.png
    Greyscale

extend past a distal needle terminus (see at least abstract, figs. 1-4 & 7-9; col. 3, lines 29-68 and col. 4, lines 1-29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Stewart where the stylet body length thereof is substantially the same as the lumen length, as taught by Hasson, such that the stylet thereof does not extend past a distal needle terminus as taught by Hasson since such a modification would amount to applying a known technique (i.e., as taught by Hasson) to a known device (i.e., as taught by Stewart) ready for improvement to achieve a predictable result such as using the jaws to pinch off the tissue core within the hollow space of the needle--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations)..
Stewart as modified by Hasson discloses a method, as described above, that fails to explicitly teach a method comprising an inward-facing surface of at least one of the legs comprising a plurality of barbs, configured to collect intact tissue without rotation.
However, Lee teaches that it is known to provide method with an inward-facing surface of at least one of the legs (770, 870) comprising a plurality of barbs 778, 

    PNG
    media_image4.png
    188
    365
    media_image4.png
    Greyscale

configured to collect intact tissue without rotation (see at least figs. 7B & 8A-B and par 0098-0114 & 0130-0150).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Stewart with an inward-facing surface of at least one of the legs comprising a plurality of barbs, configured to collect intact tissue without rotation as taught by Lee since such a modification would amount to a simple substitution of one known element (i.e., the tab of Stewart) for another (i.e., the barbs of Lee) to obtain predictable results such as helping grasp and retain tissue within the tissue-receiving space (see at least par 0113 of Lee)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 19, Stewart discloses the method of claim 18, further comprising a step of withdrawing the second stylet 17 from the needle lumen, without substantially moving the needle 15, and collecting material from between the legs 31 (see at least fig. 12 and col. 4, lines 10-20).  
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Stewart (‘554) in view of Hasson (‘311), Lee et al. (‘114) further in view of Way et al. (US 2007/0027464) (“Way” hereinafter).
	Stewart as modified by Hasson and Lee discloses the method of claim 18, that fails to explicitly teach a method further comprising a step of directing the second stylet back into the needle lumen, without substantially moving the needle, and collecting further material from the target site. 
	However, Way teaches that it is known to provide a method further comprising a step of directing the second stylet 200 back into the needle lumen, without substantially moving the needle 210, and collecting further material from the target site (see at least figs. 31-35 and par 0116). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Stewart as modified by Hasson and Lee further comprising a step of directing the second stylet back into the needle lumen, without substantially moving the needle, and collecting further material from the target site as taught by Way in order to continue the cutting and removal of portions of the tissue.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 13-22 & 25-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,910,121 to Paolo et al. discloses a biopsy device.
US 5,462,062 to Rubinstein et al. discloses bone marrow biopsy needle with cutting and/or retaining device at distal end.
US 2010/0076343 to Vetter et al. discloses methods and devices for removing tissue from a patient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791